             Case 1:21-cv-05361-LGS Document 9 Filed 06/17/21 Page 1 of 12




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------------------------X
HARREN & PARTNER SHIP MANAGEMENT                                        :
de MEXICO S.A.P.I. and TYPHOON OFFSHORE                                 :
S.A.P.I de CV,                                                          :
                                                                        :
                         Petitioners,                                   :
                                                                        :     21-________
- against -                                                             :
                                                                        :
AMERICAN BUREAU OF SHIPPING,                                            :
ABS GROUP OF COMPANIES, INC.                                            :
ABSG CONSULTING, INC.                                                   :
ABS CONSULTING, LTD.                                                    :     JUNE 17, 2021
                                                                        :
                        Respondents.                                    :
------------------------------------------------------------------------X

       PETITION FOR INJUNCTIVE RELIEF AND DECLARATORY JUDGMENT

        Petitioners, Harren & Partner Ship Management de Mexico S.A.P.I. (“H&P Mexico”) and

Typhoon Offshore S.A.P.I de CV, (“Typhoon”) (collectively “Petitioners”), by and through their

attorneys, Tisdale & Nast Law Offices, LLC, as and for their Petition against the Respondents,

American Bureau of Shipping (“ABS”), ABS Group of Companies, Inc., ABSG Consulting, Inc.,

and ABS Consulting, Ltd. (collectively “ABS Respondents” or “Respondents”), allege, upon

information and belief, as follows:

                                          NATURE OF ACTION

        1.       Petitioners bring this action pursuant to 9 U.S.C. § 3 and 4, to stay an arbitration

commenced by the ABS Respondents and for a preliminary injunction to enjoin Respondents from

proceeding with the arbitration they have commenced.                    Petitioners also seek a declaratory

judgment pursuant to Rule 57 of the Federal Rules of Civil Procedure that they are not bound by

any agreement to arbitrate disputes with Respondents.                   Petitioners further seek permanent
            Case 1:21-cv-05361-LGS Document 9 Filed 06/17/21 Page 2 of 12




injunctive relief pursuant to Rule 65 of the Federal Rules of Civil Procedure barring Respondents

from pursuing any arbitration against them.

       2.       As detailed in the memorandum of law accompanying Petitioners’ preliminary

injunction application, the basis for the stay and injunction is that there is no valid agreement

between Petitioners and Respondents to submit any dispute to arbitration.

       3.       Should Petitioners be forced to arbitrate a dispute where Petitioners have not

entered into any agreement to arbitrate with Respondents, they will suffer irreparable harm.

       4.       Petitioners seek declaratory judgment and a permanent injunction enjoining

Respondents from further demanding or proceeding with arbitration against Petitioners.

                                PARTIES AND JURISDICTION

       5.       Petitioner, H&P Mexico, was at all material times and still is a foreign corporation

with its principal place of business in Mexico, and was at all material times a manager of vessels

in maritime commerce.

       6.       Petitioner, Typhoon was at all material times and still is a foreign corporation with

its principal place of business in Mexico and was the owner of marine offshore unit TROLL

SOLUTION on or about May 5, 2015.

       7.       Respondent ABS was at all material times and still is a New York corporation, or

other business entity, organized and existing under New York law, with an office and place of

business at 45 Broadway, New York, NY 10006. Respondent ABS demanded arbitration against

Petitioner in New York.

       8.       Upon information and belief, Respondent ABS Group of Companies, Inc. is a New

Jersey registered foreign for-profit corporation with a place of business in Texas. Respondent

ABS Group of Companies, Inc. demanded arbitration against Petitioners in New York.
                                                  2
            Case 1:21-cv-05361-LGS Document 9 Filed 06/17/21 Page 3 of 12




       9.       Upon information and belief, Respondent ABS Consulting, Ltd. was at all material

times and still is a UK registered limited company. Respondent ABS Consulting Ltd. demanded

arbitration against Petitioners in New York.

       10.      Upon information and belief, Respondent ABSG Consulting, Inc. was at all

material times and still is a New York registered business corporation with a place of business in

Texas. Respondent ABSG Consulting, Inc. demanded arbitration against Petitioners in New York.

       11.      Respondents are subject to the personal jurisdiction of this Court and venue is

proper here because they have demanded arbitration of their putative claim against Petitioners

before an arbitration panel seated in New York, New York. Doctor’s Assocs. Inc. v. Stuart, 85

F.3d 975, 983 (2d Cir. 1996). Further, Respondents ABS and ABSG Consulting, Inc. are

incorporated in New York and are therefore subject to general personal jurisdiction in New York.

       12.      This is an admiralty and maritime claim within the meaning of Rule 9(h) of the

Federal Rules of Civil Procedure and 28 U.S.C. § 1333.

       13.      This matter also arises under the Court’s federal question jurisdiction within the

meaning of 28 U.S.C. § 1331.

       14.      This Court also has subject matter jurisdiction over this matter pursuant to the

Federal Arbitration Act, 9 U.S.C. § 1 et seq.

       15.      Subject matter jurisdiction exists in a declaratory judgment brought by a party

claiming that it is not a party to a contract. See Garanti Finansal Kiralama A.S. v. Marine &

Trading, Inc., 697 F.3d 59, 66 (2d Cir. 2012).

                                  FACTUAL BACKGROUND

       16.      The TROLL SOLUTION was at all material times a self-propelled marine vessel

known as a “jack-up rig” (hereinafter referred to as “Vessel”).
                                                 3
            Case 1:21-cv-05361-LGS Document 9 Filed 06/17/21 Page 4 of 12




          17.   H&P Mexico was incorporated in Mexico in June 2014 and was at all material times

managers of vessels including the TROLL SOLUTION. At no time did H&P Mexico own the

Vessel.

          18.   Prior to February 2015, the owner of the Vessel was non-party, TROLLRIG 1 Ltd.

          19.   Typhoon was incorporated in Mexico on December 17, 2013. On December 31,

2013, Typhoon entered into a Finance Lease Agreement with Pathfinder BV, the Vessel’s bareboat

charterer. Then, on February 17, 2015, Typhoon became the Vessel’s registered Owner.

          20.   On or about May 5, 2015, the Vessel was involved in a serious accident in the Bay

of Campeche. The Vessel collapsed requiring the onboard personnel including the workers to

abandon ship, allegedly injuring numerous of its workers and killing one (“incident”).

          21.   One year later, on or about May 5, 2016, a group of 42 injured workers and the

estate of 1 deceased worker (hereinafter referred to as “Texas Plaintiffs”) commenced an action in

the District Court of Harris County Texas, 125th Judicial District concerning the incident against

the designer / architect of the Vessel.

          22.   The Texas Plaintiffs also named Respondents ABS, ABS Group of Companies,

Inc., ABS Consulting Ltd., and ABSG Consulting, Inc. as defendants in the Texas proceedings.

          23.   The Texas Plaintiffs allege that the Respondents herein were negligent and/or

negligently misrepresented the condition of the subject Vessel in connection with ABS’ classing1

of the subject Vessel.




1
  A Classification Society, such as ABS, classifies vessels and validates that their design and
calculations are in accordance with the published standards. It also carries out periodical survey of
vessels to ensure that they continue to meet the parameters of set standards.

                                                 4
          Case 1:21-cv-05361-LGS Document 9 Filed 06/17/21 Page 5 of 12




       24.     Nearly four years after being sued in the Houston action, on or about April 17,

2020, Respondents filed an amended Third-Party Petition in the Texas Proceedings naming

Petitioners Typhoon and H&P Mexico as third-party defendants on the theory that Petitioners owe

Respondents contribution and contractual indemnity since, Respondents allege, Petitioners hired

ABS to class the subject Vessel and ABS’ terms and conditions require that the client indemnify

Respondents.

       25.     Specifically, Respondents’ Amended Third-Party Petition filed in the Houston

action alleges as follows:

               37.     On or about October 31, 2014, Pemex-Exploracion y
                       Produccion entered into a contract numbered 421004891, or,
                       similar agreement, with Typhoon, as rig owner, and H&P
                       Offshore Mexico, as rig operator, for use of the Troll
                       Solution to assist with the maintenance of PEMEX offshore
                       facilities in the Gulf of Mexico from October 31, 2014 to
                       February 14, 2017 ("PEP Contract"). The PEP Contract
                       mandated the Troll Solution be classified by American
                       Bureau of Shipping or by another classification society.

               38.     Third-party defendants, Typhoon, H&P Mexico and H&P
                       Ship Management, and by implication their respective parent
                       corporations, predecessors, successors, subsidiaries or
                       affiliates including, but not limited to, Grupo Salinas, S.A.
                       de C.V. and Harren Ship Management, contracted to hire
                       American Bureau of Shipping to class the Troll Solution
                       over a multi-year period pursuant to American Bureau of
                       Shipping's terms and conditions ("Class Contract").

               39.     The Class Contract was entered into by the parties, in whole
                       or in part, in Houston, Harris County, Texas over a multi-
                       year period pursuant to American Bureau of Shipping's
                       terms and conditions.

               40.     The Class Contract, in relevant part, required Typhoon, H&P
                       Mexico, H&P Ship Management, Harren Ship Management
                       and related entities to release, indemnify and hold harmless
                       American Bureau of Shipping from all claims, demands,
                       lawsuits or actions for damages, including legal fees, to
                                                 5
           Case 1:21-cv-05361-LGS Document 9 Filed 06/17/21 Page 6 of 12




                      persons and/or property, tangible or otherwise which may be
                      brought against American Bureau of Shipping incidental to,
                      arising out of or in connection with the classification work
                      done by American Bureau of Shipping unless those claims
                      were caused solely and completely by the negligence of
                      American Bureau of Shipping.

                41.   The Class Contract, in relevant part, also required any other
                      individual, corporation, partnership or other entity who in
                      any way participated in, was engaged in connection with or
                      was a beneficiary of, any portion of American Bureau of
                      Shipping's classification services to release, indemnify and
                      hold harmless American Bureau of Shipping from all claims,
                      demands, lawsuits or actions for damages, including legal
                      fees, to persons and/or property, tangible or otherwise which
                      may be brought against American Bureau of Shipping
                      incidental to, arising out of or in connection with the
                      classification work done by American Bureau of Shipping
                      unless those claims were caused solely and completely by
                      the negligence of American Bureau of Shipping.

        26.     On October 28, 2020, the Texas court sustained Petitioner Typhoon’s Special

Appearance and dismissed the ABS Respondents’ third-party petition as to Typhoon. On that

same date, the Texas court also sustained the Special Appearance of non-party Harren Ship

Management GmbH & Co. KG and dismissed Respondents’ third-party petition as to it. On

December 11, 2020, the Texas Court sustained H&P Mexico’s Special Appearance and dismissed

the case as to it.

                        RESPONDENTS’ ARBITRATION DEMAND

        27.     On or about April 19, 2021, the ABS Respondents served Petitioners with a

Demand for Arbitration in accordance with the Rules of the Society of Maritime Arbitrators of

New York (“SMA”), alleging that Petitioners are subject to an arbitration agreement. (A copy of

ABS’ Demand for Arbitration is attached hereto as Exhibit 1).




                                                6
         Case 1:21-cv-05361-LGS Document 9 Filed 06/17/21 Page 7 of 12




       28.     This Demand does not refer to a specific agreement providing for arbitration of

disputes. It refers only to the ABS Terms and Conditions but makes no reference to a specific

document incorporating those terms and conditions, or the date that Typhoon or H&P Mexico so

agreed. Instead, it refers only to “the contractual terms and conditions under which ABS’s services

were performed…”

       29.     On May 5, 2021, Petitioners requested additional time to respond to the ABS

Respondents’ arbitration demand including filing a petition to stay the demand and/or for a

declaratory judgment to declare the demand invalid. Respondents agreed to this and subsequent

extension requests, ultimately agreeing to extend Petitioners’ time up to and including June 18,

2021 to respond to the arbitration demand.

                        NO AGREEMENT TO ARBITRATE EXISTS

       30.     At no time did Typhoon and/or H&P Mexico agree to arbitrate disputes with the

ABS Respondents for any services in relation to the TROLL SOLUTION or any other vessel.

       31.     Neither H&P Mexico nor Typhoon entered into any contracts with ABS requiring

Respondents H&P Mexico or Typhoon to arbitrate disputes with the ABS Respondents.

A.     H&P Mexico’s dealings with ABS

       32.     As the accompanying declaration of Captain Nedjeljko Mihaljevic, Managing

Director of H&P Mexico, attests, although it appears that H&P Mexico arranged for the Vessel to

undergo a special survey by ABS in August 2014, there is no evidence to indicate that H&P Mexico

was provided with ABS’ terms and conditions at that time. Moreover, that survey was arranged

on behalf of the Vessel’s previous owners TROLLRIG I Ltd. Upon information and belief, H&P

Mexico had no dealings with any of the ABS Respondents during the period of two months

between its incorporation in June 2014 and August 2014.
                                                7
         Case 1:21-cv-05361-LGS Document 9 Filed 06/17/21 Page 8 of 12




       33.     In response to Petitioners’ request for the contractual basis for the ABS

Respondents’ arbitration demand, Respondents referred to two invoices for services which were

rendered for the benefit of the prior owners of the TROLL SOLUTION, TROLLRIG I, Ltd.

(Exhibit 2).

       34.     These invoices dated January 28, 2015 and March 18, 2015, issued to H&P Mexico

and Typhoon, respectively, refer to services performed on August 16, 2014 for the Vessel’s

previous Owners, TROLLRIG I.

       35.     As a ship manager, H&P Mexico never entered into any contracts or agreements

with the ABS Respondents which required arbitration of disputes between them, nor was there a

prior course of dealing between H&P Mexico and the ABS Respondents. H&P Mexico is not the

assignee or successors in interest to any party with an arbitration agreement with the ABS

Respondents.

       36.     Whatever dealings H&P Mexico had with any of the ABS Respondents, H&P

Mexico was at all times the agent of a disclosed principal, namely the Vessel’s previous owners,

TROLLRIG I Ltd.

B.     Typhoon’s dealings with ABS

       37.     As the accompanying declaration of Bernardo Villacecias Gutierrez declares, prior

to February 17, 2015, Typhoon was the lessee of the Vessel pursuant to a Financial Lease

Agreement under which, all obligations concerning classification of the Vessel resided with the

Lessor, Pathfinder BV, not Typhoon.

       38.     As noted in paragraphs 33 and 34 above, in support of its argument that Typhoon

agreed to arbitrate disputes, Respondents produced an invoice addressed to Typhoon dated March



                                               8
         Case 1:21-cv-05361-LGS Document 9 Filed 06/17/21 Page 9 of 12




18, 2015. This invoice relates to services provided by ABS in August 2014 on behalf of

TROLLRIG I, the prior owners.

       39.     The ABS Respondents produced in the Houston action a confirmation of class

certificate dated February 12, 2015. This certificate, which Typhoon received as part of the closing

of its purchase of the Vessel, makes no reference to an agreement to arbitrate between Typhoon

and the ABS Respondents.

       40.     After the Vessel was purchased, it appears a new ABS Certificate of Classification

was issued for the TROLL SOLUTION dated February 20, 2015, reflecting the change in the

Vessel’s ownership. The original is believed to have been lost with the Vessel on May 5, 2015.

The certificate which was issued after the fact may have contained an arbitration provision (but

Typhoon is uncertain of this fact) but this provision was never brought to the attention of Typhoon,

nor was Typhoon aware of it.

       41.     There has been no prior course of dealing between Typhoon and any of the ABS

Respondents such that Typhoon was aware of the ABS Terms and Conditions.

       42.     Typhoon never utilized the services of ABS for any other vessel and was not

otherwise aware of ABS’ terms.

       43.     Typhoon was not a party to any contract with American Bureau of Shipping, ABS

Group of Companies, Inc., ABS Consulting, Ltd., and/or ABSG Consulting, Inc. in connection

with the TROLL SOLUTION.

       44.     Typhoon is not an assignee of and/or a successor-in-interest to any party, or the

beneficiary of any of the services provided by the ABS Respondents that would bind Typhoon to

an agreement to arbitrate.



                                                 9
          Case 1:21-cv-05361-LGS Document 9 Filed 06/17/21 Page 10 of 12




        45.     ABS is expected to argue that ABS’ Five Year Proposal which ABS Europe

prepared, binds Petitioners alleging that the Proposal incorporates the scope and conditions of

classification found in ABS’ Rules for Building and Classing Mobile Off-Shore Drilling Units

(“MODO Rules”) which, in turn, incorporate the Conditions of Classification found in the Rules

for Building and Classing Steel Vessel in which an agreement to arbitrate is among its terms.

However, this Proposal was never accepted by either Petitioner.

        46.     Neither Petitioner is a party, signatory or third-party beneficiary to any agreement

to arbitrate with any of the Respondents.

        47.     Respondents’ Notice of Arbitration is therefore defective as there was no agreement

to arbitrate.

        48.     The question of whether this matter is subject to arbitration “is an issue for judicial

determination unless the parties clearly and unmistakably provide otherwise.” See Howsam v.

Dean Witter Reynolds, Inc., 537 U.S. 79, 83, 123 S. Ct. 588, 154 L. Ed. 491 (2002). Because there

is no arbitration agreement between the parties, the Court, and not an arbitration panel, must

determine the issue of arbitrability.

                 THIS COURT SHOULD ENJOIN RESPONDENTS FROM
                PURSUING THE ARBITRATION AGAINST PETITIONERS

        49.     Petitioners repeat, reiterate and reallege the allegations set forth above as if fully

set forth herein.

        50.     Arbitration is a matter of contract and a party cannot be required to submit to

arbitration any dispute which it has not agreed to submit.

        51.     Petitioners are not party to any arbitration agreement with Respondents and

Petitioners are not bound by any agreement to arbitrate with Respondents.

                                                  10
         Case 1:21-cv-05361-LGS Document 9 Filed 06/17/21 Page 11 of 12




       52.     Petitioners will be irreparably harmed if Respondents are permitted to pursue the

New York arbitration against either or both of them because arbitration is a creature of contract

and no contract containing an arbitration agreement exists. China Shipping Container Lines, Co.,

Ltd. v. Big Port Services DMCC, 15 Civ. 2006, 2019 WL 9362547 at *a, n. 15 (S.D.N.Y. January

15, 2019), aff’d., 803 Fed. Appx. 481 (2d Cir. 2020).

       53.     Petitioners are likely to succeed on the merits of their claims as they were not parties

to any arbitration agreement with Respondent.

       54.     Petitioners have no adequate remedy at law and are therefore entitled to injunctive

relief barring Respondents from pursuing the New York arbitration against them.

       55.     No previous application has been made for the relief sought herein.

WHEREFORE, Petitioners respectfully request that the Court:

               A.       Issue an Order temporarily and then permanently staying the New York

       Arbitration commenced by the Respondents;

               B.       Enter Declaratory Judgment in favor of Petitioners holding that there is no

       agreement to arbitrate as between either or both Petitioners and any of the ABS

       Respondents;

               C.       Grant Petitioners such other relief as may be just and proper in the

       circumstances.




                                                 11
       Case 1:21-cv-05361-LGS Document 9 Filed 06/17/21 Page 12 of 12




Dated: June 17, 2021
       New York, NY
                                          Attorneys for the Petitioners,
                                          Harren & Partner Ship Management de
                                          Mexico S.A.P.I. and Typhoon Offshore
                                          S.A.P.I de CV,



                                     By: /s/ Thomas L. Tisdale
                                         Thomas L. Tisdale
                                         Timothy J. Nast
                                         Tisdale & Nast Law Offices, LLC
                                         200 Park Ave., Suite 1700
                                         New York, NY 10166
                                         Tel: 212 354 0025
                                         Fax: 212 869 0067
                                         ttisdale@tisdale-law.com
                                         tnast@tisdale-law.com




                                     12
